    Case 1:19-cv-01845-JEJ-EBC Document 19 Filed 02/12/20 Page 1 of 1




        IN THE UNITED STATES DISTRICT COURT
      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTHONY SPRUILL,                    :     1:19-cv-1845
            Petitioner,             :
                                    :
          v.                        :
                                    :     Hon. John E. Jones III
WARDEN, FPCC,                       :
                Respondents.        :

                                ORDER

                             February 12, 2020

    Petitioner’s motion for leave to appeal in forma pauperis (Doc. 18) is

GRANTED.



                                    s/ John E. Jones III
                                    John E. Jones III
                                    United States District Judge
